OPINION
By THE COURT:
We have made a careful examination of the bill of exceptions, assignments of error and briefs of counsel and are of the opinion that no prejudicial error intervened during the course of the trial. The Court properly instructed the jury on all of the issues presented and the verdict was supported by sufficient evidence. The only error assigned upon which we shall make specific comment is the alleged error in the admission of testimony. The record discloses that several witnesses testified as to the value of board, lodging and laundry services, which is the subject of this action, furnished to the defendant’s decedent. These witnesses were laymen not having qualified as experts. We are of the opinion that knowledge of values of the type of services rendered here does not depend upon professional or special skill. Persons of common experience and observation gain some knowledge of the values here in question. In Jones on Evidence, Fourth Edition, Volume II, Sec. 363, it is said:
*261“And the reports abound with cases in which the opinions of ordinary witnesses as to values have been admitted in evidence. The knowledge of values in most cases does not depend upon professional or other special skill; and witnesses, without having had peculiar experience or training which would entitle them to qualify as experts, may yet have gained such knowledge of the property or other subject of inquiry, as to be of aid to the court or jury in arriving at a conclusion; and in such cases their opinions are generally received in evidence.”
We are therefore of the opinion that the trial court did not err in the admission of testimony. All of the remaining legal questions presented were passed upon by this Court in the case of Corbin v. Bort, Exr., 33 Abs 487.
Finding no error in the record, the judgment will be affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.